DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.112, the applicant), regards as the invention.
Claim 68, line 27, the phrase “said resultant magnetic field” lacks antecedent basis.
Claim 68, lines 30, 31, the phrase “said second outer pole surface” should be “said at least one second outer pole surface”.
Claim 68, line 34, the word “surfaces” should be “surface”
Claim 69, lines 1 and 2, the phrase “said loop” should be “said closed loop”.
Claim 69, line 4, the phrase “said maximum diameter” should be “said single maximum loop diameter”.
Claim 69, line 4, the phrase “second pole surface” should be “second outer pole surface”.
Claim 70, line 2, the phrase “said resultant magnetic field” lacks antecedent basis.
Claim 77, line 2, the phrase “said resultant magnetic field” lacks antecedent basis.

Claim 78, lines 4 and 5, the phrase “said maximum diameter” should be “said single maximum loop diameter”.
Claim 93, line 2, the phrase “second outer pole surfaces” should be “at least one second outer pole surface”.
Claim 93, line 2, the phrase “second inner pole surfaces” should be “at least one inner pole surface”.
Allowable Subject Matter
Claims 68-93 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 68-93 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including controlling by the resultant magnetic field the direction of magnetic anisotropy in a layer sputter depositing on the substrate, along at least a predominant part of the surface of the substrate to be sputter coated, to become unidirectional, by providing said at least ne outer pole surface outside the periphery of a substrate on the substrate holder, seen in direction towards the sputter surface and by selecting the magnetic polarity of the first outer pole surface and the magnetic polarity of the at least one second outer pole surface to be equal and selecting the magnetic polarity of the first inner pole surface and the magnetic polarity of the at least one second inner pole surface to be equal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 23, 2022